Citation Nr: 0937938	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-20 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypoglycemia, 
secondary to herbicide exposure.

3.  Entitlement to service connection for breathing problems, 
secondary to asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1960 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2007 rating decision by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2009, the Veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The Board notes that at his June 2009 hearing, the Veteran 
submitted a self-prepared brief and additional medical 
records.  At the hearing, the Veteran waived RO consideration 
of the additional evidence he submitted at the hearing.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran does not currently have a diagnosis of 
hypoglycemia or diabetes.

3.  The Veteran does not currently have a diagnosis of a 
respiratory disorder.




CONCLUSIONS OF LAW

1.  Hypoglycemia was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.303 (2008).

2.  A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in December 2006.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claims and identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in December 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claims for service 
connection for hypoglycemia and breathing problems.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that an additional 
VA examination is not required in connection with the claims 
for service connection for hypoglycemia and breathing 
problems.  See 38 C.F.R. § 3.159(c)(4)(i).  A review of the 
VA treatment records shows that the Veteran does not have a 
current diagnosis of hypoglycemia, diabetes, or a respiratory 
problem.  Although a pulmonary function test (PFT) completed 
at a VA facility in March 2009 shows that a moderate 
obstruction is present, the PFT did not result in a diagnosis 
of a respiratory disorder.  Thus, the current medical 
evidence does not show the presence of a diagnosed disorder.  
Although the service treatment records show that the Veteran 
complained of tightness in his chest once while on active 
duty, chest X-rays taken in January 1961 and June 1964 were 
negative for any lung disorders.  Additionally, urinalyses 
performed in January 1964 and June 1964 were negative for 
glucose.  The examination performed at his separation from 
active duty shows that the Veteran had normal lungs, chest, 
and endocrine system.  Thus, the service treatment records do 
not establish that hypoglycemia or a breathing disorder was 
incurred during the time the Veteran was on active duty.  
After examining the Veteran's service treatment records and 
VA treatment records, the Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claims.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 
2002); 38 C.F.R. § 3.307(a)(6).  The presumption requires 
exposure to an herbicide agent and manifestation of the 
disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Analysis

In this case, service treatment records show that the Veteran 
complained of chest congestion in January 1961.  An X-ray was 
taken which yielded normal results.  A urinalysis conducted 
in January 1964 was negative for sugar.  An additional 
urinalysis performed in June 1964 was negative.  A chest X-
ray taken in June 1964 revealed negative findings.  The 
June 1964 separation examination report shows that the 
Veteran had normal lungs and chest and a normal endocrine 
system.

A private treatment record from October 1983 shows that the 
Veteran complained of chest congestion and a cough.  A 
pulmonary function study (PFT) was completed.  Pre-
bronchodilator studies revealed a forced mid-expiratory flow 
rate at 70 percent of predicted, which reflected mild 
obstructive lung disease.  It was further noted that 
following bronchodilator therapy, only the forced mid-
expiratory flow rate improved, and a good case could not be 
made for reversible bronchospasm as a result of the study.  A 
contemporaneous X-ray revealed that the Veteran's lungs were 
fully expanded and free of any sign of acute pulmonary 
disease bilaterally.  There was no pleural fluid or 
significant pleural scarring.  The impression was a normal 
chest.  A urinalysis completed in November 1983 was negative 
for sugar.

A private treatment record from June 1990 indicates that the 
Veteran had developed a cough with chest tightness.  The 
diagnosis was a cold; bronchitis, most likely viral.

According to a Vet Center intake report dated October 2006, 
the Veteran smoked a pipe daily.  A VA treatment note from 
January 2008 states that the Veteran quit smoking a year 
previously after having smoked pipes and cigarettes for many 
years.

The Veteran complained of shortness of breath on exertion to 
a VA examiner in April 2008.  It was noted that the Veteran 
had lots of phlegm since quitting smoking in 2007.  The 
examiner observed that the Veteran used an albuterol inhaler.  
It was further noted that an X-ray from the previous year was 
normal.  The diagnosis was shortness of breath, questionable 
mild emphysema versus reflux related.

A dateless VA request for a PFT indicates that the Veteran 
had a provisional diagnosis of shortness of breath, and a PFT 
was in order to confirm a diagnosis of either chronic 
obstructive pulmonary disease or asthma.  A PFT performed in 
March 2009 revealed the presence of a moderate obstruction 
with improvement with bronchodilator.  The flow volume loop 
suggested a peripheral airflow obstruction.  No diagnosis was 
given.

The Veteran stated in June 2009 that physical examinations 
conducted at the VA hospital showed early signs of Agent 
Orange and Asbestos exposure.  He noted that it can take many 
years to form any diagnostic indications of the effects of 
herbicide agents.  He remarked that during his entire stay 
aboard the USS Gregory while on active duty, he was exposed 
to verifiable asbestos.  He said that he would awake each 
morning to very fine white dust and flakes all over his 
blanket.  He noted that medical records show that he has a 
clear reduction in lung function.  As a fire control 
technician while on active duty, he said that he handled 
numerous materials and equipment that had asbestos.  He 
recalled that there were no certified respirators to filter 
out asbestos micron fibers.  He said that he had no civilian 
exposure to asbestos, as he always wore a certified 
respirator during testing times as a civilian.  He also 
remembered experiencing the feel, smell, and effects of 
herbicides while on active duty.

During the Veteran's June 2009 personal hearing before the 
undersigned Veterans Law Judge, the Veteran said that while 
performing covert operations in North Vietnam he was exposed 
to Agent Orange.  He said that he had not been diagnosed with 
hypoglycemia.  He said that as far as he knew, he was close 
to a diabetic situation with his glucose.  He stated that he 
had not been diagnosed with being diabetic, but he said that 
he had been told that he was borderline diabetic and 
borderline hypoglycemic.  He testified that doctors told him 
to cut back on his sweets.  He said that he was borderline 
type I or type II diabetes.  He said that hypoglycemia was a 
symptom of exposure to Agent Orange.  He recalled that he had 
a lung function test in January 2009, and it was noted that 
he had a high likelihood of asbestos exposure.  The Veteran 
stated that he was a certified safety engineer.  He recalled 
waking up in the morning while serving aboard the USS Gregory 
with white dust and white fibers all over his blanket.  He 
said that he had not been diagnosed with asbestosis, but he 
had reduced pulmonary capacity.  He produced medical records, 
but the medical records did not include a diagnosis.  He said 
that he smoked two packs of cigarettes a day until he quit in 
1971, and then he switched to a pipe.  He said that he did 
not constantly smoke a pipe.

The Board recognizes that there are no specific statutory or 
regulatory criteria governing claims of entitlement to 
service connection for residuals of asbestos exposure.  
McGinty v. Brown, 4 Vet. App. 428, 432-33 (1993).  Likewise, 
applicable criteria provide no presumption of service 
connection for asbestos exposure claims.  See Dyment v. West, 
13 Vet. App. 141, 145 (1999) (holding that M21-1 does not 
create a presumption of exposure to asbestos solely from 
shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1R (M21-1R), Part IV, Subpart ii, Chapter 1, Section H, 
Paragraph 29.  Additional guidance is found in M21-1R, Part 
IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The VA 
General Counsel has held that these M21-1R guidelines 
establish claim development procedures which adjudicators are 
required to follow in claims involving asbestos-related 
diseases.  VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1R, Part IV, Subpart ii, Chapter 2, Section 
C, Paragraph 9.  This information provides that the latency 
period varies from 10 to 45 years between first exposure and 
development of the disease.  The exposure to asbestos may be 
brief (as little as a month or two) or indirect (bystander 
disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors.  The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1R, Part IV, Subpart ii, Section C, 
Paragraph 9.

The Board also recognizes that Congress specifically limits 
entitlement to service-connected disease or injury where such 
cases have resulted in a disability, and in the absence of a 
proof of present disability there can be no claim.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  Based on the 
evidence of record, the Board finds that the Veteran does not 
have a currently diagnosed hypoglycemic or pulmonary 
disorder.  Although the Veteran has complained of shortness 
of breath for many years, his complaints have not resulted in 
a current medical diagnosis.  The Board particularly notes 
the March 2009 PFT which did not result in the production of 
a diagnosis.  During his June 2009 hearing, the Veteran 
stated that he does not have a diagnosis of asbestosis.  
Although the Veteran said in his June 2009 hearing that he 
had been told that he was borderline hypoglycemic and 
borderline diabetic, a close examination of the private and 
VA treatment records fails to reveal a medical diagnosis of 
either disorder.  The Board notes that service connection 
requires medical evidence diagnosing a current disorder.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Without a 
currently diagnosed disorder, service connection cannot be 
established on either a direct, secondary, or presumptive 
basis.

Clearly, the Veteran has concerns about his shortness of 
breath and his claimed exposure to herbicides while on active 
duty.  However, the Court has stated in Clyburn v. West, 12 
Vet. App. 296, 301 (1999), that continued complaints of pain 
do not suffice to establish a medical nexus, where the issue 
at hand is of etiology, and requires medical opinion 
evidence.  The Court has held that a Veteran's statements as 
to subjective symptomatology alone (such as pain or shortness 
of breath), without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'd in 
part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).

No amount of development or research to determine the amount 
of asbestos and herbicides that the Veteran may or may not 
have been exposed to while on active duty would entitle the 
Veteran to a grant of service connection without the presence 
of a diagnosed disability.  Consequently, since there is no 
presently diagnosed hypoglycemic or respiratory disorder, any 
shortcomings in the development of the Veteran's possible 
exposure to asbestos and herbicides constitute harmless 
error.

The Board has carefully considered the Veteran's statements 
indicating that he has current disabilities as a result of 
exposure to herbicides and asbestos while on active duty.  
The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Accordingly, while the Veteran is 
competent to report what comes to him through his senses, he 
does not have medical expertise.  See Layno v. Brown, 6 Vet. 
App. 465 (1994).  Therefore, he cannot provide a competent 
opinion regarding diagnosis and causation.

The Board has carefully considered the Veteran's assertions 
that the long term effects of exposure to asbestos and 
herbicides are not absolutely clear.  The Board appreciates 
the Veteran's concerns about his long term health.  Nothing 
in this decision prevents the Veteran from filing to re-open 
his claims for benefits in the future if he develops a 
diagnosed disorder.  However, as he does not currently have a 
diagnosed hypoglycemic or respiratory disorder, service 
connection cannot be granted at this time.

Accordingly, the Board finds that the claim for service 
connection for hypoglycemia and a respiratory disorder must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypoglycemia, secondary 
to herbicide exposure is denied.

Entitlement to service connection for breathing problems is 
denied.


REMAND

Subsequent to the RO's final adjudication of his claim and 
the Veteran's June 2009 hearing before the undersigned 
Veterans Law Judge, the Veteran submitted a personal letter 
along with medical notes from an April 2008 PTSD interview 
with a VA examiner.  This evidence was new and had not been 
considered by the RO.  The Veteran is self-represented.  He 
did not provide a waiver of RO consideration of this 
material.  Therefore, to avoid violating the due process 
rights of the Veteran, this evidence and the claims folder 
must be returned to, and reviewed by the RO and subjected to 
adjudication prior to appellate review of his claim for 
service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

The RO is to review the additional 
evidence dated in April 2008 and 
submitted by the Veteran following his 
June 2009 travel board hearing.  After 
any additional development deemed 
necessary is completed, the issue of 
entitlement to service connection for 
PTSD should be reviewed with 
consideration of all submitted evidence, 
as well as applicable laws and 
regulations.  If any benefit sought 
remains denied, the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


